Watson, J.
The orators seek to have certain deeds set aside and cancelled on the grounds that the grantor was mentally incapable of executing them and that they were obtained from her through fraud and undue influence. The special master found that the grantor at the time of the execution of the deeds was an “aggressive,” “capable, strong minded intelligent business woman,” “of sound mind and memory and capable of entering into a valid and binding contract”; that she was fully aware of the effect of the execution and delivery of the deeds, and knew perfectly what would be the result thereof; and that she had given the matter full and fair consideration and executed the deeds freely and of her own accord, without influence or suggestion from anyone and without any fraud, flattery, or imposition whatever. Upon the special master’s report, the Chancellor dismissed the orators’ bills. The only complaint made in the orators’ brief on appeal to this Court seems to be that in the light of the distrusting scrutiny with which equity views transactions apparently favoring a fiduciary at the expense of the beneficiary, the special master should not have found that the making and execution of the deeds were untainted by fraud, undue influence, or other unconscionable conduct. Even if the principle alluded to be applicable (and we do not decide that it is) the facts detailed by the master fully support his conclusions. The evidence given before the master has not been attached to nor made a part of his report; and this Court cannot consider evidence not so reported by the master. Sending up minutes of evidence not incorporated in nor referred to in the master’s report has no effect whatsoever. Since the facts detailed by the master tend to cast no doubt on the validity of *319his conclusions and since this -Court has no legal means of considering the evidence and determining whether or not it supports the master’s conclusions, those conclusions must stand as facts. The decree dismissing the bill with costs must, therefore, be affirmed.

Decrees affirmed and causes remanded.